Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.	Applicant’s election of Group I, Species I, claims 1-13 in the reply filed on 02/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “..calculate at least one erosion rate of the edge ring based on the at least one input..” is not clear how the module 304 in Fig. 3A calculate one erosion rate based on input 

Claims 2-13 are also rejected being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Severson et al. (US PGPUB 2017/0236743 A1, provisional date 02/16/2016) in view of Matsudo et al (US 2011/0235056 A1) and D’ambra et al. (US PGPUB 2018/0061696 A1)

Regarding claim 1: Severson teaches in Fig. 1-5 about a controller 500 for adjusting a height of an edge ring 424 in a substrate processing system 100, the controller comprising: 
an edge ring wear calculation module configured to receive at least one input indicative of one or more erosion rates of the edge ring, 

calculate an amount of erosion of the edge ring based on the at least one erosion rate; and 
an actuator control module 512 configured to adjust the height of the edge ring based on the amount of erosion as calculated by the edge ring wear calculation module.

Rice does not explicitly talk about an edge ring wear calculation module configured to receive at least one input indicative of one or more erosion rates of the edge ring, 
calculate at least one erosion rate of the edge ring based on the at least one input, and 
calculate an amount of erosion of the edge ring based on the at least one erosion rate.

Matsudo teaches an edge ring wear calculation module 33 configured to receive at least one input indicative of one or more erosion rates of the edge ring 25, 
calculate at least one erosion rate of the edge ring based on the at least one input, and 
calculate an amount of erosion of the edge ring based on the at least one erosion rate (For clarification, component thickness measuring device (38) calculates a wear rate of a focus ring C25) based on a variation in a difference D between interference positions (A, B) (see
paragraphs [0056], [0071] and figures 1-2). D’ambra also teaches in [0044] about erosion rates information as input to adjust process parameters.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Matsudo’s and D’ambra’s teachings to Rice’s device  and thereby a great reduction in the operating rate of the substrate processing apparatus can be prevented (Matsudo, [0006]) and adjust process parameters (D’ambra, [0044])


5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being obvious over Rice et al (US 2017/0213758 A1) in view of Matsudo et al (US 2011/0235056 A1) and D’ambra et al. (US PGPUB 2018/0061696 A1)

Regarding claim 1: Rice teaches about a controller 155 for adjusting a height of an edge ring 244 in a substrate processing system 100, the controller comprising: 
an edge ring wear calculation module configured to receive at least one input indicative of one or more erosion rates of the edge ring, 
calculate at least one erosion rate of the edge ring based on the at least one input, and 
calculate an amount of erosion of the edge ring based on the at least one erosion rate; and 
an actuator control module 247 configured to adjust the height of the edge ring based on the amount of erosion as calculated by the edge ring wear calculation module (Para [0048] Fig. 6A-6C).

Rice does not explicitly talk about an edge ring wear calculation module configured to receive at least one input indicative of one or more erosion rates of the edge ring, 
calculate at least one erosion rate of the edge ring based on the at least one input, and 
calculate an amount of erosion of the edge ring based on the at least one erosion rate.

Matsudo teaches an edge ring wear calculation module 33 configured to receive at least one input indicative of one or more erosion rates of the edge ring 25, 
calculate at least one erosion rate of the edge ring based on the at least one input, and 

paragraphs [0056], [0071] and figures 1-2). D’ambra also teaches in [0044] about erosion rates information as input to adjust process parameters.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Matsudo’s and D’ambra’s teachings to Rice’s device  and thereby a great reduction in the operating rate of the substrate processing apparatus can be prevented (Matsudo, [0006]) and adjust process parameters (D’ambra, [0044])

Regarding claim 2: D’ambra teaches in [0044] wherein the at least one input includes an erosion rate as input by a user.

Regarding claim 3: D’ambra teaches in [0044] about wherein the at least one input includes a plurality of erosion rates for respective usage periods of the substrate processing system. 

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


Regarding claim 4: Rice and D.ambra teaches wherein the at least one input includes information indicating a type and duration of processing performed in the substrate processing system.

Regarding claim 5: Matsudo teaches wherein the at least one input includes calibration data indicating at least one of the height, a thickness, and a position of the edge ring.

Regarding claim 6: As explained in claim 1, 3, 4, Rice in view of Matsudo and D’ambra teaches wherein, to calculate the at least one erosion rate, the edge ring wear calculation module is configured to calculate a plurality of erosion rates in respective usage periods of the substrate processing system.

Regarding claim 7: As explained in claim 1, 3, 4, 6 Rice in view of Matsudo and D’ambra teaches wherein, to calculate the amount of erosion of the edge ring, the edge ring wear calculation module is configured to calculate the amount of erosion based on the plurality of erosion rates as calculated in the respective usage periods.

Regarding claim 8: Rice in view of Matsudo and D’ambra does not explicitly talk about wherein each of the plurality of erosion rates is different for the respective usage periods.

However it would have been obvious to one of ordinary skill in the art to realize different erosion rates have different usage periods.

6.	Claims 9-13 are rejected under 35 U.S.C. 103 as being obvious over Rice et al (US 2017/0213758 A1) in view of Matsudo et al (US 2011/0235056 A1) and D’ambra et al. (US PGPUB 2018/0061696 A1) and Severson et al. (US PGPUB 2017/0236743 A1, provisional date 02/16/2016)

Regarding claim 9: Severson teaches in [0050] wherein the edge ring wear calculation module is configured to calculate the plurality of erosion rates using a lookup table that indexes erosion rates to usage periods.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Severson’s teachings to Rice’s device and thereby adjusting transfer heights (Severson, [0050])

Regarding claim 10: Stevenson teaches in [0049] about wherein the edge ring wear calculation module is configured to calculate the plurality of erosion rates using a model. 

Regarding claim 11: Stevenson teaches in [0057] about further comprising a user interface configured to receive the at least one input.

Regarding claim 12: Stevenson teaches in [0057] about wherein the user interface is configured to receive, as the at least one input, a plurality of erosion rates.

Regarding claim 13: Stevenson does not explicitly talk about wherein the user interface includes a display configured to display the amount of erosion as calculated by the edge ring wear calculation module.

However it would be it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to realize to add a display would be a design choice without any criticality to display any data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897